ACCEPTED
                                                                                         03-15-00243-CV
                                                                                                 6128036
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    7/20/2015 9:07:43 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                          CAUSE NO. 03-15-00243-CV

KRISTIN LEE                  §                              IN THE THIRD
                                                                       FILED IN
    Appellant,               §                                  3rd COURT OF APPEALS
                             §                                      AUSTIN, TEXAS
                                                                7/20/2015 9:07:43 AM
vs.                          §                         COURT    OF  APPEALS
                                                                  JEFFREY D. KYLE
                             §                                          Clerk
K & N MANAGEMENT, INC. d\b\a §
RUDY’S COUNTRY STORE AND §
BAR-B-Q;                     §
     Appellee.               §                            AUSTIN, TEXAS

                  APPELLANT’S UNOPPOSED MOTION
                   TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE COURT:

      Appellant Kristin Lee asks the Court to extend the time to file her brief until

July 24, 2015.

                                 I. INTRODUCTION

      1.     Appellant is Kristin Lee. Appellee is K & N Management, Inc. d\b\a

Rudy’s Country Store and Bar-B-Q.

      2.     A deadline of July 24, 2015 has been set by the Court to file a

response to the Clerk’s letter of July 14, 2015. The letter notified Appellant that

her brief was due as of June 26, 2015, as the Clerk’s record was filed May 20,

2015. Appellant’s attorney received an e-mail indicating that the Clerk’s record

had been filed; however, that e-mail was not read by counsel until the Clerk’s letter

of July 14, 2015 was received.

      3.     The parties have agreed to this motion.
                            II. ARGUMENT & AUTHORITIES

        4.    The Court has the authority under Tex. R. App. P. 38.6(d) to extend

the time to file a brief.

        5.    Appellant’s brief was due on June 26, 2015.

        6.    Appellant requests that she be permitted to file her brief on July 24,

2015.

        7.    No previous extension has been granted to extend the time to file

Appellant’s brief.

        8.    Though an e-mail from the Clerk was sent to Appellant’s counsel on

June 26, 2015 indicating that the Clerk’s record had been filed (and triggering the

deadline for Appellant to file her brief), the e-mail was not seen by Appellant’s

counsel until the Clerk’s letter of July 14, 2015 was sent. Appellant’s brief is

prepared and will be filed concurrent with this request for extended time to file

Appellant’s brief.

                                   III. CONCLUSION

        9.    Appellant asks for additional time to file her brief. Appellant’s brief

was due on June 26, 2015 and Appellant request that she be permitted until July

24, 2015 to file her brief, which is being filed concurrent with this request.

                                     IV.    PRAYER

        10.   For these reasons, Appellant Kristin Lee asks the Court to grant an

extension of time to file her brief until July 24, 2015.


                                           2
                                Respectfully submitted,

                                LAW OFFICES OF PRICE AINSWORTH, P.C.
                                3821 JUNIPER TRACE, #210
                                AUSTIN, TEXAS 78738
                                price@ainsworth-law.com
                                512-233-1111
                                512-472-9157 fax



                                By:
                                       Price Ainsworth
                                       State Bar No. 00950300

                                ATTORNEY FOR PLAINTIFF

                      CERTIFICATE OF CONFERENCE

      I certify that I have conferred with Ethan Goodwin by e-mail, and he has
agreed and is unopposed to extending Appellant’s time to file an answer.



                                             ________________________________
                                             Price Ainsworth

                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing document has
been served on the following counsel of record on this the 17th day of July 2015:

VIA FACSIMILIE – 512-383-0503
Ethan F. Goodwin
Clark, Price & Trevino
1701 Directors Boulevard, #920
Austin, Texas 78744



                                             ________________________________
                                             Price Ainsworth

                                         3